October 3, 2008 Division of Corporation Finance Securities & Exchange Commission Mail Stop Washington, DC 20549 Attn:Pamela Long, Assistant Director Re: Caprius, Inc. Registration Statement (No. 333-148792) Ladies and Gentlemen: Our detailed response to the comments in your Comment Letter of September 16, 2008 is set forth below.The paragraphs of this letter are keyed to the numbered paragraphs in the Comment Letters to facilitate your review.Attached is a copy of the Comment Letter to use in referencing the comments.In addition, we have filed a marked copy of Amendment No. 3 to the above captioned Registration Statement ( the “Amendment”) showing the changes from the previously submitted Form S-1 Pre-Effective Amendment No. 2. General The items responded to in this letter apply to and the changes to the above-captioned registration statement have been made to Amendment No. 4 to the other pending registration statement (No. 333-141647), which is being filed contemporaneously with the Amendment. We have simultaneously filed an amended Form 10-QSB/A for the quarter ended June 30, 2008 to items responded to in this letter. (Note B) Summary of Significant Accounting Policies, page F-12 1.This comment has been complied with as the carrying value of the reporting unit including goodwill has been added to the disclosure. (Note E) – Equity Financing, page F-13 2.This comment has been complied with.The gross proceeds of the Series E offering was $2,500,000.The fair value of the warrants included in the Series E offering was approximately Pamela Long Securities & Exchange Commission October 3, 2008 Page
